Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:  
Species 1: Figure 1 is drawn to registering new users and for authenticating registered users. Claims 1-9 are associated with figure 1.
Species 2: Figure 5 is drawn to adjusting the level of authentication challenge based on a risk factor.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Species 1 determines if registered, checks if the user ID is valid and new, checks complexity of the graphic patterns and stores the pattern with the user ID.  Species 2 collects characteristics and creates a feature vector, processes the feature vector, classifies the feature vector, adjusts the login challenge level and authenticates the user.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  ⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Natalie Grace on 5/12/2022 a provisional election was made without traverse to prosecute the invention of species 2 associated with claims 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 2015/0324559) hereafter Boss in view of Johansson et al. (US 8,904,479) hereafter Johansson.
10. Boss discloses an authenticating system comprising: 
a user interface for (i) presenting, for a login candidate, a set of one or more authentication screens of a variable challenge level, at least one of the set of authentication screens being configured to prompt the candidate to produce a graphic pattern of a given user of a plurality of registered users, wherein the login candidate is identifying as the given user (para 22-24), and 
(ii) observing characteristics of the candidate (para 37; see also para 14-18); 
a server storing respective model characteristics for each of the plurality of registered users (para 34); and 
hardware and/or software logic configured to execute a process comprising based at least in part on a comparison of the observed characteristics of the login candidate with the model characteristics stored for the given user, forming an assessment of risk that the login candidate is unauthentic, and adjusting the challenge level according to the assessment of risk (figure 3, step 350; see also para 22-24), through 
a) directing the login candidate to one of a set of at least two authentication subprocesses (para 40; see also para 22-24), wherein 
in a first subprocess of the at least two authentication subprocesses corresponding to a higher value of the assessment of risk that the login candidate is unauthentic (para 22-24), and 
in a second subprocess of the at least two authentication subprocesses corresponding to a lower value of the assessment of risk (para 22-24), and/or 
b) over at least a certain range of values of the assessment of risk, for elevating values of the assessment of risk, increasing complexity for each screen of the set of authentication screens presented to the login candidate, increasing a number of successive challenge screens of the set of authentication screens presented to the login candidate, or reducing time given to the login candidate to respond to each screen of the set of authentication screens (the use of and/or language does not require this limitation since limitation a) is satisfied).
Boss does not explicitly disclose the candidate is required to produce the graphic pattern registered for the given user from a set of basic elements, or the candidate is required to produce the graphic pattern by selecting, from an array of alternative graphic patterns, a pattern sufficiently close to the graphic pattern registered for the given user.  However, in an analogous art, Johansson discloses pattern-based mobile device unlocking including the candidate is required to produce the graphic pattern registered for the given user from a set of basic elements (col 10, 18-24), or the candidate is required to produce the graphic pattern by selecting, from an array of alternative graphic patterns, a pattern sufficiently close to the graphic pattern registered for the given user (col 9, 27-col 10, 17).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Boss with the implementation of Johansson in order to achieve verification in both directions (col 9, 27-col 10, 24).

13. Boss and Johansson disclose the authenticating system of claim 10, wherein: adjusting the challenge level comprises adjusting a level of match considered as being sufficiently close to the graphic pattern registered for the given user (Johansson, col 16, 37-57); and the second subprocess further comprises receiving selection of a selected graphic pattern of the array alternative graphic patterns, and determining whether the selected graphic pattern is sufficiently close to the graphic pattern of the given user, wherein the level of match is applied in the determining (Johansson, col 9, 27-col 10, 17).

14. Boss and Johansson disclose the authenticating system of claim 10, wherein the characteristics of the login candidate comprise at least one of characteristics of typing of a user identifier of the given user at a keyboard, or characteristics of usage of another input device beyond a keyboard by the login candidate for interacting with the user interface (Boss, para 16).

15. Boss and Johansson disclose the authenticating system of claim 10, wherein the graphic pattern is a graphic pattern series comprising two or more graphic pattern segments (Johansson, col 9, 27-col 10, 24).

16. Boss and Johansson disclose the authenticating system of claim 15, wherein increasing the number of successive challenge screens comprises increasing a number of segments of the two or more graphic pattern segments that the login candidate is required to produce in either the first subprocess or the second subprocess (Johansson, col 9, 27-col 10, 24).

17. Boss discloses a method comprising: 
presenting, to a login candidate via an interface at a display of a computing device, a request for identification as one of a plurality of registered users (para 22-24, user identifier must be entered for authentication); 
obtaining, through the interface by processing circuitry comprising hardware logic and/or software logic, characteristics of the login candidate comprising characteristics of interactions with the user interface and/or observed hardware, software, network or login activity characteristics of the login candidate (para 14-18, 37;), wherein 
the candidate, responsive to the request for identification, identified as a given user of the plurality of registered users (para 22-24; see also para 21); 
comparing, by the processing circuitry, the characteristics of the login candidate with model characteristics corresponding to the given user (para 21, 32); 
based on the comparing, forming a risk assessment representing predicted authenticity of the login candidate (para 21, 32); and 
presenting, to the login candidate via the interface, a login challenge user interface prompting the login candidate to produce a graphic pattern of the given user (para 22-24), wherein a challenge level of the login challenge user interface is set according to the risk assessment, wherein for a higher challenge level, the login challenge user interface presents, to the login candidate via the interface, a set of basic editing constructs for reproducing the graphic pattern of the given user (para 22-24), and for a lower challenge level, the login challenge user interface presents, to the login candidate via the interface an easier challenge (para 22-24).
Boss does not explicitly disclose a browser interface or a collection of alternative graphic patterns, wherein the login candidate is prompted to select, from the collection of alternative graphic patterns, a pattern closely matching the graphic pattern of the given user. However, in an analogous art, Johansson discloses pattern-based mobile device unlocking including a browser interface (col 23, 33-42) or a collection of alternative graphic patterns, wherein the login candidate is prompted to select, from the collection of alternative graphic patterns, a pattern closely matching the graphic pattern of the given user (col 9, 27-col 10, 24).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Boss with the implementation of Johansson in order to achieve verification in both directions (col 9, 27-col 10, 24).

18. Boss and Johansson disclose the method of claim 17, further comprising: receiving, responsive to user interaction with the login challenge user interface, response data corresponding to a candidate graphic pattern; and determining, by the processing circuitry, whether the response data is within a threshold difference of matching the graphic pattern registered for the given user (Johansson, col 16, 37-57).

19. Boss and Johansson disclose the method of claim 18, wherein determining whether the response data is within the threshold distance of matching comprises: transforming the candidate graphic pattern into a candidate digital vector; and comparing the candidate digital vector to a registered digital vector stored as a representation of the graphic pattern registered for the given user (Johansson, fig 1A and corresponding text; see also col 6, 60-col 7, 6).

20. Boss and Johansson disclose the method of claim 17, wherein the set of basic editing constructs comprises at least one of a set of graphic pattern element shapes, wherein a plurality of graphic pattern elements each having a same shape is arranged into a graphic pattern matrix, a set of matrix shape options for arranging the plurality of graphic pattern elements into a selected matrix shape of the set of matrix shape options, or a user-adjustable matrix orientation for orienting the graphic pattern matrix (Johansson, col 9, 27-col 10, 24).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss and Johansson as applied to claim 10 above, and further in view of Ashbrook (US 8,718,374) hereafter Ashbrook.
11. Boss and Johansson disclose the authenticating system of claim 10, wherein directing the login candidate to the first subprocess comprises: generating, for presentation as a screen of the set of authentication screens, a passcode creation user interface comprising an array of user-selectable graphic elements; and receiving, via the passcode creation user interface, a pattern of user selections for the user- selectable graphic elements of the array  (Johansson, col 9, 27-col 10, 24), but do not explicitly disclose the pattern comprising, for each element of at least a portion of the user-selectable elements, a respective fill option of a plurality of fill options selected by a given user for filling the respective element.  However, in an analogous art, Ashbrook discloses accessing a resource based upon a hand-drawn indicator including the pattern comprising, for each element of at least a portion of the user-selectable elements, a respective fill option of a plurality of fill options selected by a given user for filling the respective element (figs 6-9 and corresponding text; col 11, 23-48).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Boss and Johansson with the implementation of Ashbrook in order to permit access to different resources using different patterns (col 3, 47-col 4, 3).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss and Johansson as applied to claim 10 above, and further in view of Nagarajan et al. (US 2014/0025467) hereafter Nagarajan.
12. Boss and Johansson disclose the authenticating system of claim 10, wherein directing the login candidate to the second subprocess comprises: generating, for presentation as a screen of the set of authentication screens, a passcode selection user interface comprising the array of alternative graphic patterns (Johansson, col 9, 27-col 10, 24); receiving, via the passcode selection user interface, selection of one of the alternative graphic patterns (Johansson, col 9, 27-col 10, 24). Boss and Johansson do not explicitly disclose generating, for presentation as a next screen of the set of authentication screens, a passcode selection user interface comprising a second array of alternative graphic patterns different than the array of alternative graphic patterns, wherein a number of screens of the set of authentication screens is determined in part based upon the assessment of risk.  However, in an analogous art, Nagarajan discloses an authentication mechanism including generating, for presentation as a next screen of a set of authentication screens, a passcode selection user interface comprising a second array of alternative prompts different than the first prompt (para 97).  Boss and Johansson disclose risk and the need for better security measures when there is determined to be more risk (see above) and Nagarajan discloses a stronger security measure.  The combination of Boss, Johansson, and Nagarajan would disclose wherein a number of screens of the set of authentication screens is determined in part based upon the assessment of risk. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Boss and Johansson with the implementation of Nagarajan in order to enable a stronger authentication mechanism (para 97).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439